           Case 1:19-vv-01702-UNJ Document 65 Filed 03/04/21 Page 1 of 2




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1702V
                                        (not to be published)


    CHLOE HIETPAS,
                                                                Chief Special Master Corcoran
                          Petitioner,
    v.                                                          Filed: February 2, 2021


    SECRETARY OF HEALTH AND                                     Special Processing Unit                 (SPU);
    HUMAN SERVICES,                                             Attorney’s Fees and Costs


                         Respondent.


John Robert Howie, Howie Law, PC, Dallas, TX, for Petitioner.

Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS 1

        On November 1, 2019, Chloe Hietpas 2 filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 3 (the
“Vaccine Act”). Petitioner alleged the Table claim that she suffered a syncopal episode,
resulting in surgical intervention and other complications, as a result of two

1
   Because this unpublished Decision contains a reasoned explanation f or the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If , upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 Ms. Hietpas was a minor at the time the Petition was f iled, and her mother accordingly was the original
Petitioner. After Ms. Hietpas turned 18 on November 14, 2020, she was substituted as the Petitioner in this
case on December 10, 2020. ECF No. 51. For purposes of clarity, this decision will hereafter refer to Chloe
Hietpas as Petitioner throughout the proceedings.
3National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section ref erences to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
          Case 1:19-vv-01702-UNJ Document 65 Filed 03/04/21 Page 2 of 2




meningococcal vaccines administered to her on July 30, 2019. (Petition at 1). On January
5, 2021, a decision was issued awarding compensation to Petitioner in the amount of
$155,544.26. (ECF No. 52).

       Petitioner has now filed a motion for attorney’s fees and costs, dated January 29,
2021 (ECF No. 58), requesting a total award of $45,886.59 (representing $44,323.00 in
fees and $1,563.59 in costs). In accordance with General Order No. 9, Petitioner filed a
signed indicating that she incurred no out-of-pocket expenses. (ECF No. 58-4).
Respondent reacted to the motion on January 29, 2021, indicating that he is satisfied that
the statutory requirements for an award of attorney’s fees and costs are met in this case
and defers to the Court’s discretion to determine the amount to be awarded. (ECF No.
59). That same day, Petitioner filed a reply stating she did not intend to file a substantiv e
response. (ECF No. 60).

       I have reviewed the billing records submitted with Petitioner’s request. In my
experience, the request appears reasonable, and I find no cause to reduce the requested
hours or rates.

       The Vaccine Act permits an award of reasonable attorney’s fees and costs. Section
15(e). Accordingly, I hereby GRANT Petitioner’s Motion for attorney’s fees and costs. I
award a total of $45,886.59 (representing $44,323.00 in fees and $1,563.59 in costs) as
a lump sum in the form of a check jointly payable to Petitioner and Petitioner’s counsel.
In the absence of a timely-filed motion for review (see Appendix B to the Rules of the
Court), the Clerk shall enter judgment in accordance with this decision. 4

IT IS SO ORDERED.

                                                      s/Brian H. Corcoran
                                                      Brian H. Corcoran
                                                      Chief Special Master




4
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by f iling a joint notice
renouncing their right to seek review.
                                                  2
